EXHIBIT 10.18

 

LICENSE AGREEMENT

 

Made as of this 19th day of January, 2004 (hereinafter referred to as “Effective
Date”) by and between FUJISAWA PHARMACEUTICAL CO., LTD., a corporation organized
and existing pursuant to the laws of Japan and having its registered office at
4-7, Doshomachi 3-chome, Chuo-ku, Osaka 541-8514, Japan (hereinafter referred to
as “FUJISAWA”) and Insmed Incorporated, a corporation organized and existing
pursuant to the laws of the State of Virginia, U.S.A. and having its principal
office at 4851 Lake Brook Drive, Glen Allen, VA 23060, U.S. (hereinafter
referred to as “INSMED”).

 

WITNESSETH THAT:

 

WHEREAS, INSMED has been developing a pharmaceutical product known as
Insulin-like Growth Factor-1 (“IGF-I”), including, but not limited to, its
combination with its Binding Protein 3 (“rhIGF-I/rhIGFBP-3”);

 

WHEREAS, FUJISAWA owns a certain patent rights relating to IGF-I; and

 

WHEREAS, INSMED desires to obtain, and FUJISAWA is willing to grant to INSMED, a
certain license under such FUJISAWA patent rights.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, both parties to this Agreement mutually agree
as follows:

 

ARTICLE 1. DEFINITIONS

 

1-1 “AFFILIATE(S)” shall mean any corporation, partnership or other business
entity that is controlled by, controls, or is under common control with a party
to this Agreement. For the purpose hereof, “control” shall mean the direct or
beneficial ownership of no less than fifty percent (50%) of the voting stock or
other ownership interest of such corporation, partnership or other business
entity, or the possession, directly or indirectly, of the power to direct or
cause direction of the management and policies of such corporation, partnership,
or other business entity.



1-2 “COMPASSIONATE USE” shall mean treatment use of an investigational new drug
(as described in 21 CFR §312.34) or emergency use of an investigational new drug
(as described in 21 CFR §312.36), or such similar use exemption from the need
for formal regulatory approval in the applicable jurisdiction outside of the
United States.



1-3 “LICENSED PATENT RIGHTS” shall mean (a) the patents and patent applications
listed in EXHIBIT A attached hereto and any continuations, divisions,
reexaminations or reissues thereof, and any registration, revalidation or other
equivalents based thereon, and (b) any patent extensions, and supplementary or
complementary protection certificates or applications therefor based thereon.

 

1



--------------------------------------------------------------------------------

1-4 “TERRITORY” shall mean all countries and territories worldwide in which
LICENSED PATENT RIGHTS having a VALID CLAIM exist but excluding Japan.

 

1-5 “LICENSED PRODUCT” shall mean any and all finished pharmaceutical product(s)
which contains IGF-I (“IGF-I PRODUCT”), including, but not limited to,
rhIGF-I/rhIGFBP-3, as the therapeutic or prophylactic active ingredient and
which when developed, made, used, labeled, promoted, distributed or sold would,
but for the license granted hereunder, infringe a VALID CLAIM.

 

1-6 “NET SALES” shall mean the gross amounts invoiced by INSMED and/or by its
AFFILIATE(S) or sub-licensee(s) on account of sales of LICENSED PRODUCT used for
the TREATMENT of INDICATIONS to non-affiliated third parties in the TERRITORY,
less (i) quantity or cash discounts actually allowed or taken; (ii) freight,
postage and insurance invoiced to the customer; (iii) customs duties and excise,
value added and other taxes directly related to the sale to the extent
applicable and not reimbursable and not including income tax; (iv) amounts
repaid or credited by reason of rejection or return of goods with respect to
LICENSED PRODUCT; and (v) third-party rebates and allowances on account of the
sale of LICENSED PRODUCT to the extent actually allowed.

 

1-7 “INDICATIONS” shall mean any and all insulin resistant diabetes claimed in
the LICENSED PATENT RIGHTS which are [REDACTED] and (vi) other indications which
both parties agree from time to time to be included within the scope of the
claims of the LICENSED PATENT RIGHTS by good faith scientific and legal
judgment.

 

1-8 “TREATMENT” shall mean, with respect to a particular indication or other
medical condition, the cure, reduction, mitigation, preventing, slowing or
halting the progress of, or otherwise management of such indication or medical
condition or the symptoms thereof.

 

1-9 “VALID CLAIM” shall mean a claim of any patent or published patent
application within LICENSED PATENT RIGHTS which has not been withdrawn,
cancelled or disclaimed, or finally rejected or held invalid by a court of
competent jurisdiction in an unappealed or unappealable decision.

 

ARTICLE 2. LICENSE GRANT

 

2-1 FUJISAWA hereby grants to INSMED a co-exclusive license under LICENSED
PATENT RIGHTS, to develop, make, have made, use, label, promote, distribute and
sell LICENSED PRODUCT in the TERRITORY.

 

As used above, the term “co-exclusive” shall mean that FUJISAWA reserves the
right to manufacture, use, import, label, promote, distribute and sell LICENSED
PRODUCT in the TERRITORY under LICENSED PATENT RIGHTS by itself or through its
AFFLIATE(S) and to grant the similar license as the one granted to

 

2



--------------------------------------------------------------------------------

INSMED hereunder to one more third party other than FUJISAWA’s AFFILIATE(S) and
INSMED.

 

2-2 INSMED shall be entitled to grant sub-licenses under such license in the
TERRITORY to AFFILIATE(S) and, with the prior written approval of FUJISAWA to
third-party(ies), which approval will not be unreasonably withheld.

 

ARTICLE 3. CONSIDERATION

 

[REDACTED]

 

ARTICLE 4. ACCOUNTING

 

4-1 INSMED shall, and shall cause its AFFILIATE(S) or sub-licensee(s) to, keep
true and correct records of NET SALES in sufficient detail to enable
determination and verification of [REDACTED] payable to FUJISAWA hereunder and
shall deliver to FUJISAWA written statements thereof in such form as FUJISAWA
shall instruct on or before the sixtieth (60th) day following the end of each
calendar quarter (or any part thereof in the first or last calendar quarter) for
said calendar quarter of this Agreement and at the same time shall pay to
FUJISAWA, or to whomever FUJISAWA shall otherwise direct in writing from time to
time, the amount of such [REDACTED] shown to be due converted into Japanese Yen
or other currency which FUJISAWA otherwise directs from time to time at the rate
of exchange prevailing on the day of the remittance of the [REDACTED] in
question, by wire transfer to an account in a bank designated by FUJISAWA, or in
such other form and/or manner as FUJISAWA may reasonably request in advance.

 

4-2 Any income or other tax which INSMED is required to pay or withhold on
behalf of FUJISAWA with respect to [REDACTED] payable to FUJISAWA under this
Agreement shall be deducted from the amount of such [REDACTED] due; provided,
however, that in regard to any such deduction INSMED shall give FUJISAWA such
assistance as may reasonably be necessary to enable or assist FUJISAWA to claim
exemption therefrom and shall upon request give FUJISAWA proper evidence from
time to time as to the payment of said taxes.

 

4-3 Upon FUJISAWA’s request, INSMED shall permit such records as referred to in
Article 4-1 hereof to be examined by an independent certified public accountant,
appointed by FUJISAWA and reasonably acceptable to INSMED, to verify the amount
of [REDACTED] payable hereunder for not more than two (2) previous years. The
independent certified public accountant chosen must sign an appropriate
confidentiality agreement or similar document prior to such examination. The
cost of such examination shall be borne by FUJISAWA except that, if such
examination reveals that [REDACTED], the costs shall be borne by INSMED. Said
independent certified public accountant shall treat as confidential,

 

 

3



--------------------------------------------------------------------------------

and shall not disclose to FUJISAWA, any information other than information which
shall be given to FUJJSAWA pursuant to any provision of this Agreement.

 

ARTICLE 5. PATENT WARRANTY AND INFRINGEMENT

 

5-1 Nothing in this Agreement shall be construed as a warranty or representation
by FUJISAWA as to the validity or scope of any LICENSED PATENT RIGHTS.

 

5-2 In the event that either party shall become aware of infringement of
LICENSED PATENT RIGHTS by any third party in the TERRITORY, it shall immediately
so inform the other party. FUJISAWA may, but shall not be obligated to,
institute action for any of such infringement of LICENSED PATENT RIGHTS. In this
event INSMED shall give all reasonable assistance except for financial
assistance to FUJISAWA, and may, if accepted by FUJISAWA, join such suit with
its own counsel at its own expense and seek its own damages and other relief. If
FUJISAWA does not institute any infringement proceedings against said third
party within ninety (90) days after confirming that said third party appears to
be infringing LICENSED PATENT RIGHTS, then INSMED may institute such
infringement proceedings against said third party at its expense. In such event,
FUJISAWA shall give all reasonable assistance except for financial assistance to
INSMED and may join such suit with its own counsel at its own expense and seek
its own damages and other relief. If neither party chooses to join the other,
any amounts payable by said third party as a result of such proceedings shall
belong to the party which has instituted such proceedings.

 

ARTICLE 6. DEVELOPMENT AND MARKETING

 

6-1 INSMED shall use reasonable commercial efforts to develop and market
LICENSED PRODUCT for the INDICATIONS in the TERRITORY and, upon the request of
FUJISAWA, shall promptly provide written information as to its development and
commercial activities in that respect in the TERRITORY. FUJISAWA shall maintain
such information in confidence to the extent it is and remains not publicly
available and to the extent it is not required to be disclosed by law or in
pursuance of any dispute resolution proceedings under Article 10-4 hereof.

 

6-2 INSMED desires to make available pharmaceutical product(s) which contains
IGF-I, including, but not limited to, rhIGF-I/rhIGFBP-3, for COMPASSIONATE USE
in patients for serious or immediately life-threatening conditions for which no
comparable or satisfactory alternative therapy is available. Accordingly, if
after [REDACTED] following the Effective Date, FUJISAWA receives a written
request for IGF-I PRODUCT for the COMPASSIONATE USE in a patient with said
conditions in the TERRITORY and upon FUJISAWA’s written request to INSMED,
INSMED, following a reasonable amount of time required to make the IGF-I
PRODUCT, agrees to use its reasonable commercial efforts, taking into
consideration all available pertinent information including safety and efficacy
issues, to make IGF-l PRODUCT directly available to the physician(s) treating

 

 

4



--------------------------------------------------------------------------------

such patient, in each case only for so long as there is no ongoing controlled
clinical trial in the country where such COMPASSIONATE USE is being provided
using a LICENSED PRODUCT for which the patient would be eligible and only until
such time as an IGF-I PRODUCT is commercially available.

 

6-3 Upon request by either party after INSMED launch of a LICENSED PRODUCT, both
parties hereto shall discuss in good faith and agree on how to determine which
sales of the LICENSED PRODUCT should be included in the NET SALES.

 

ARTICLE 7. INDEMNIFICATION

 

7-1 INSMED agrees to defend, indemnify and hold FUJISAWA, its AFFILIATE(S) and
their respective officers, employees and agents harmless from all claims,
losses, damages or expenses (including reasonable attorneys’ fees) arising as a
result of (a) actual or asserted violations of any applicable law or regulation
by INSMED, its AFFILIATE(S) or sub-licensees, especially, but not limited to
those by virtue of which LICENSED PRODUCT manufactured, distributed or sold
shall be alleged or determined to be adulterated, misbranded, mislabeled or
otherwise not in compliance with any applicable law or regulation; (b) claims
for bodily injury, death or property damage (all including compensation for pain
and suffering if asserted) attributable to the manufacture, distribution, sale
or use of LICENSED PRODUCT by INSMED, its AFFILIATE(S) or sub-licensee(s) or (c)
a LICENSED PRODUCT recall ordered by a governmental agency or required by a
confirmed product failure as reasonably determined by the parties hereto.

 

7-2 In case of a claim or indemnification under this Article 7, FUJISAWA shall
promptly notify INSMED in writing and INSMED shall assume the defense against
such claim with counsel mutually satisfactory to the parties, provided, however,
that FUJISAWA shall have the right to retain its own counsel.

 

ARTICLE 8. TERM AND TERMINATION

 

8-1 This Agreement shall become effective on the Effective Date and shall,
unless terminated earlier in accordance with this Article 8, continue in force
until expiration, revocation or invalidation of the last valid patent within
LICENSED PATENT RIGHTS.

 

8-2 FUJISAWA may terminate this Agreement following sixty (60) days written
notice (the “NOTICE PERIOD”) to INSMED in the event that (a) INSMED fails to
make any payment which is due under Article 3 hereof, within the NOTICE PERIOD;
or (b) INSMED commits a breach of any other obligation of this Agreement which
is not cured within the NOTICE PERIOD; or (c) INSMED goes into liquidation, a
receiver or a trustee be appointed for the property or estate of INSMED, or
INSMED makes an assignment for the benefit of creditors, and whether any of the
aforesaid events be the outcome of the voluntary act of INSMED, or otherwise (d)
INSMED directly or indirectly contests the validity of

 

 

5



--------------------------------------------------------------------------------

any LICENSED PATENT RIGHTS or does not, within thirty (30) days following
execution of this Agreement, irrevocably withdraw any and all proceedings
previously filed attacking the validity of LICENSED PATENT RIGHTS.

 

8-3 INSMED shall have the right to terminate this AGREEMENT at anytime following
sixty (60) days written notice of termination to FUJISAWA.

 

8-4 Termination of this Agreement shall not affect any rights or obligations
accrued prior to the effective date of such termination, specifically INSMED’s
obligation to make payments according to the provisions of this Agreement.

 

ARTICLE 9. NOTICES

 

Any notice required by this Agreement shall be sent by registered or certified
air mail or delivered by courier or transmitted by facsimile or other electronic
means, then confirmed by air mail, to the following:

 

To FUJISAWA:

 

FUJISAWA PHARMACEUTICAL CO., LTD.

4-7, Doshomachi 3-chome, Chuo-ku,

Osaka 541-8514, Japan,

Attn.: Director, Legal Affairs

Facsimile No.: 81-6-6206-7929

 

To INSMED:

 

INSMED INCORPORATED

4851 Lake Brook Drive,

Glen Allen, VA 23060, U. S.A.

Attn.: Executive Vice President

Facsimile No.: (804) 565-3510

 

Such notice shall be effective on the third business day following express
mailing or on the day following transmission if transmitted by electronic means.
The above address may be changed by notice to the other party as provided in
this Article.

 

ARTICLE 10. MISCELLANEOUS

 

10-1 This Agreement, together with the EXHIBIT A hereto, constitutes the entire
agreement between the parties relating to the subject matter thereof. It may not
be modified except in writing signed by both parties.

 

10-2 In the event further lawful performance of this Agreement or any part
thereof by either party shall be rendered impossible by or as a consequence of
any law, order or act of any government or political subdivision thereof having
jurisdiction over such party, or by acts of public enemies, war, strikes or
other labor disturbances, fires, floods, acts of Gods or any causes of like or
different kind beyond the

 

 

6



--------------------------------------------------------------------------------

control of the parties including acts, omissions or delays of the other party,
the parties hereto shall be excused from any failure to perform any obligation
hereunder to the extent such failure attributable to such causes.

 

10-3 This Agreement shall be governed by and interpreted in accordance with the
laws of Japan.

 

10-4 In case any dispute arises out of this Agreement, the parties will endeavor
to settle such dispute amicably between themselves. In the event that the
parties fail to agree, any such dispute shall be finally settled by arbitration
administered by and according to the Rules of Conciliation and Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with said Rules. Such arbitration shall be in the
English language and shall take place in Richmond, VA (U.S.A.) if demanded by
FUJISAWA and in Osaka (Japan) if demanded by INSMED.

 

10-5 Any waiver on the part of either party hereto of a right or interest
hereunder shall not imply the waiver of any other right or interest, or
subsequent waiver.

 

10-6 The illegality, invalidity or unenforceability of any clause or part of
this Agreement shall not affect the legality, validity or enforceability of the
remainder. If any such clause or part is found by any competent court or
authority to be illegal, invalid or unenforceable, the parties agree that they
will substitute provisions in form as similar to the offending provisions as is
possible without thereby rendering them illegal, invalid or unenforceable.

 

10-7 INSMED shall not assign, or otherwise transfer any right or obligation
under this Agreement without the prior written consent of FUJISAWA. However,
INSMED may assign, or otherwise transfer any right or obligation under this
Agreement without the prior written consent of FUJISAWA, if (I) such assignment
or transfer is accompanied by a sale or other transfer of INSMED’s entire
business or that portion of INSMED’s business which includes in its entirety the
product line related to the LICENSED PATENT RIGHTS and/or LICENSED PRODUCT, (II)
such assignee agrees in writing to be bound by the terms and conditions of this
Agreement and (III) INSMED notifies FUJISAWA in writing prior to such sale or
transfer.

 

10-8 Neither party shall hold itself out to third parties as possessing any
power or authority to enter into any contract or commitment on behalf of the
other party. It is not intended that this Agreement shall be construed under any
circumstance to create any agency, joint venture, partnership or
employer/employee relationship. Each party is an independent contractor of the
other party.

 

10-9 Except as required by applicable laws or regulations, no public
announcement, press release or disclosure to a third party concerning this
Agreement or its terms shall be made by either party hereto without the prior
written consent and approval of the other party.

 

 

7



--------------------------------------------------------------------------------

10-10 This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of such together shall constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their names by their properly and duly authorized officers or representatives
as of the Effective Date.

 

FUJISAWA PHARMACEUTICAL CO., LTD.

     

INSMED INCORPORATED

/s/    Hatsuo Aoki, Ph.D.         

     

/s/    Geoffrey Allan        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name: Hatsuo Aoki, Ph.D.

Title: President and CEO

     

Name: Geoffrey Allan

Title: Chairman and CEO

 

8